AVENANT N° 2 AU CONTRAT D'ASSOCIATION
ET À SES ANNEXES REGISSANT
LES CONCESSIONS DE BAGUEL ET EL FRANIG

Entre les soussignés:

L'Entreprise Tunisienne d'Activités Pétrolières ci-après dénommée ‘” ETAP”,
yant son siège seeiak au 27 bis, avenue Khereddine Pacha- Tunis,
eprésentée par son Président Directeur Général,
M. Mohamed Moncef BOUSSEN.
d'une part
Et

CMS Oil and Gas International (Tunisia) Company ci-après dénommée “CMS”,
société constituée, ayant ses bureaux sise à l'immeuble HENTATI, les Berges
du Lac, 2045 - Tunis, représentée par son Directeur Général,
M. Kenneth CHARSINSKY,

d'autre part.

Il est préalablement exposé ce qui suit :

Attendu qu'à partir du 27 février 1995, CMS a acquis tous les droits et intérêts
de Walter International Tunisia Inc., dans le cadre d'un Contrat d'Association et
de ses annexes (‘’Contrat”) régissant les concessions de Baguel et d'El Franig
daté du 14 décembre 1989.

Attendu que les parties souhaitent clarifier l'application de l'Article 4.3 (c) dudit
Contrat d'Association quant au développement actuel et futur des concessions
d'El Franig et Baguel (“Concessions”), et en se basant sur le courrier de l'ETAP
réf. 07809 daté du 08 octobre 1998 et du 25 février 1999, et la lettre de CMS
Nomeco Mngt 018/99 datée du 04 février 1999 ;

Ceci étant exposé, les parties ont convenu de modifier le Contrat en vue de
tenir compte des activités de développement et d'exploitation futures des dites
Concessions :

Article 1 : L'article 4.3 (c) premier est modifié en ajoutant de ce qui suit :

‘(c) i Cependant, nonobstant ce qui précède, les parties conviennent d'établir
par le présent une période d'extension (‘Période d’Extension”) de trente six
(36) mois durant laquelle CMS et ETAP agiront respectivement en tant
qu'Opérateur et Co-Opérateur pour toutes les activités de développement et de
production sur les Concessions. Cette Période d'Extension sera renouvelée
automatiquement pour d'autres périodes de trente six (36) mois chacune,
jusqu'à ce que ETAP notifie à CMS son intention de devenir Opérateur des
activités de production; ou que CMS notifie à ETAP son intention de renoncer à
être Opérateur ; le préavis devant être donné par écrit au moins trois (3) mois
avant la fin de la période de trente six mois (36) en cours.

Î ns
ETAP deviendra Opérateur au plus tôt (i) le premier jour suivant la fin de la
période de trente six (36) mois en cours, (ii) à la date indiquée au préavis
adressé à l'ETAP par CMS, ou (iii) suivant autre accord entre les parties.

Au cas où CMS cède tous ses intérêts dans les Concessions à une tierce partie
durant la Période d'Extension, elle devra en aviser ETAP. Dès réception de la
notification, ETAP deviendra Opérateur des activités de production.

(c) ïü Pendant la durée de la Période d'Extension, l'organisation établie par
l'Opérateur aux fins des activités de production demeurera en place.

Les modalités de transfert de l'opérating pour l'Exploitation à l'ETAP, y compris
en particulier le personnel impliqué directement dans l'exploitation, seront
convenues entre les parties au moment de la prise en charge de l'exploitation
par l'ETAP en tant qu'Opérateur.

(c) üi ETAP, en tant que Co- Opérateur, agira par le biais d’un représentant
officiel qui sera placé au sein de la structure de l'Opérateur et aura les taches
suivantes :

- Participer aux opérations quotidiennes de développement et de production
et avoir accès aux informations y afférentes.

- Participer aux réunions tenues par les comités internes de l’Opérateur pour
étudier et évaluer les programmes de travail et les budgets avant de les
soumettre au Comité d'Opération, et par la suite faire le suivi des décisions
du Comité d'Opération.

- Participer aux décisions de l'Opérateur en ce qui concerne les soumissions
d'approvisionnement et les services relatifs aux opérations de
développement et de production.

-_ Revoir et parapher tous les contrats et accords concernant les activités de
développement et de production qui dépassent la valeur de soixante mille
(60.000,00) Dollars des Etats Unis.

En cas de désaccord entre l'Opérateur et le représentant officiel du Co-
Opérateur, la décision de l'Opérateur prédominera en cas de nécessité tel que
déterminé par l'Opérateur, et le représentant officiel peut par la suite préparer
un rapport précisant sa position pour le présenter à la prochaine réunion du
Comité d'Opération. Une copie en anglais dudit rapport devra parvenir à
l'Opérateur au moins quinze (15) jours avant la réunion du Comité d'Opération.
En outre, le Co-Opérateur peut, avec le consentement de l'Opérateur, avoir
droit au placement d'un représentant comptable dans le Département des
Finances de l'Opérateur pour assister le Directeur Financier dans des tâches
dont il serait chargées.

(c) iv Pendant la Période d'Extension, le salaire et avantages servis au
représentant officiel du Co-Opérateur seront portés au compte conjoint des
Concessions. Le Co-Opérateur prendra en charge le salaire et les avantages
servis au représentant comptable. Les dépenses engagées par l'Opérateur
pour le placement de ces représentants dans les Opérations doivent être

portées au compte conjoint des Concessions.” a

2/3

Article 2 : Le présent Avenant au Contrat entrera en vigueur à compter du 15
juillet 1999, et sera soumis à l'approbation de l'Autorité Concédante
conformément à l'Article 25 du Contrat d'Association.

Atticle 3 : Toutes les autres dispositions du Contrat sont maintenues.

Article 4 : Le présent Avenant est exonéré de taxes et sera enregistré aux droits
fixes conformément à l'Article 15 de la Convention régissant les Concessions
d'El Franig et Baguel.

Fait à Tunis en huit (8) exemplaires originaux le 21 juillet 1999.

€

MS
CMS-Oil and Gas

3/3

